DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment, filed 17 February 2021, has been reviewed and entered.  Claims 1, 17, and 19 are amended (note that claim 17 is misidentified as “previously presented” but has markings indicating it is currently amended), claim 20 is canceled, and claim 21 is added, leaving claims 1-19 and 21 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Graneto’s linear score line and slit are not collinear, in that they do not lie on the same straight line.  It would not be obvious to modify Graneto’s linear score line and slit to be collinear without employing impermissible hindsight reasoning.

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are drawn to amended subject matter and are addressed in the rejections below (Remarks page 6).
Applicant’s arguments regarding the secondary references are not commensurate with the rejections (Remarks page 7-9).  Applicant argues Matsushita , Sonderegger, and Lair do not teach claimed features; however, these features are taught by Graneto and the rejection does not rely on the secondary references to teach the features Applicant argues on pages 7-9.
In light of the above, the rejection is believed to be proper.

Claim Objections
Claim 8 is objected to because of the following informalities:  a word or words appears to be missing between “tie” and “a.”  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  “the the” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

Claim(s) 17 and 18 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Graneto, III (US D622934 S, hereinafter, “Graneto”).


a body covering portion defining a frontal body covering portion and a rear portion (figs 1 and 2), the body covering portion defining an opening along the rear portion (figs 2, 4, and 5 show the head insertion aperture at the top side of the rear portion and the opening at the bottom side of the rear portion);
one or more tie members extending from the body covering portion (figs 2 and 3 show a single tie member having two ends, or, in the alternative, two tie members integrally attached to one another);
one or more perforations extending across the rear portion at least partially between the opening and a head insertion aperture (fig 7), with all perforations of the one or more perforations arranged in a linear score line (fig 7; Examiner notes that the adjective "linear" is broad and has a definition of "arranged in or extending along a straight or nearly straight line" (Noun Defn. No. 1. of Lexico via https://www.lexico.com/en/definition/linear), any two adjacent perforations shown in Graneto fig 7 are “arranged in a linear score line” by the ordinary meaning of “linear”), the one or more perforations to tear when the frontal body covering portion is pulled away from a wearer, thereby splitting the rear portion (capable of tearing, capable of splitting, because perforations are weak points in the material); and
one or more sleeves extending distally away from the body covering portion (figs 1 and 2), each sleeve defining an arm insertion aperture and terminating at a thumb loop configured to engage a saddle of a thumb of the wearer (fig 1), the each sleeve extending a distance between the thumb loop and the body covering portion (fig 1);


As to claim 18, Graneto discloses the disposable medical gown of claim 17, the one or more tie members comprising a first tie member and a second tie member (see annotated fig 3 below; Examiner notes that the noun "member" is broad and has a definition of "a part of a whole" (Noun Defn. No. 4. of Merriam-Webster via merriam-webster.com/dictionary/member); it is noted that although Examiner has identified one of the tie members as the first tie member and the other tie member as the second tie member, either one of the tie members could be the first or second tie members).

    PNG
    media_image1.png
    506
    451
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

Claims 1-8, 10-13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graneto, III (US D622934 S, hereinafter, “Graneto”) and Matsushita (US 6378136 B2).

As to claim 1, Graneto discloses a gown (medical gown, title), comprising:
a layer defining a neck opening between a front portion and a rear portion (figs 1, 2, and 5, see obvious modification below regarding the limitation “non-woven fabric”), 
one or more perforations extending across the rear portion at least partially between the opening and the neck opening (fig 7), the one or more perforations to tear and split the rear portion when the front portion is pulled away from the user (capable of tearing and splitting because perforations are weak points in the material);
one or more sleeves extending distally away from an intersection of the front portion and the rear portion (figs 1-6), each sleeve defining an arm insertion aperture and terminating at a thumb loop configured to engage a saddle of a thumb of the user (figs 1 and 2, capable of engaging and intended to engage, as shown in figs 1 and 2); and
one or more tie members, attached to the non-woven fabric layer (figs 2 and 3 show a single tie member having two ends, or, in the alternative, two tie members integrally attached to one another, attached as shown in fig 3; it is noted that although Examiner has identified one of the tie members as the first tie member and the other tie member as the second tie member, either one of the tie members could be the first or second tie members, see obvious modification below regarding the limitation “non-woven fabric”);
wherein the opening is closable when the one or more tie members are tied together about an exterior of the gown (capable of closing and intended to close, as shown in fig 2).
Graneto does not disclose the layer is non-woven fabric.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the non-woven fabric layer as taught by the Matsushita gown tor the Graneto gown, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the non-woven fabric layer as taught by the Matsushita gown for the Graneto gown, for the purpose of providing a material that is moisture-impervious, provides cushioning, and is stretchable (Matsushita col 5 line 35-40).

As to claim 2, Graneto as modified discloses the gown of claim 1, wherein the one or more tie members comprise a first tie member and a second tie member (see annotated Graneto fig 3 below; Examiner notes that the noun "member" is broad and has a definition of "a part of a whole" (Noun Defn. No. 4. of Merriam-Webster via merriam-webster.com/dictionary/member)) affixed to the gown at tie attachments (Graneto fig 3 shows a rectangle where the first and second tie members are attached to the body covering portion, and the first tie member is attached at a tie attachment on the left side of the rectangle and the second tie member is attached at a tie attachment on the right side of the rectangle).

    PNG
    media_image2.png
    506
    451
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    506
    451
    media_image1.png
    Greyscale


As to claim 3, Graneto as modified discloses the gown of claim 1, the one or more tie members comprising a first tie and a second tie (see annotated Graneto fig 3 below, which shows a first tie and a second tie that are integrally attached to one another; it is noted that although Examiner has identified one of the ties as the first tie and the other tie as the second tie, either one of the ties could be the first or second tie).

    PNG
    media_image3.png
    675
    601
    media_image3.png
    Greyscale


As to claim 4, Graneto as modified discloses the gown of claim 3, the first tie attached to the non-woven fabric layer at a separate connection point from the second tie (see annotated Graneto fig 3 below, Examiner notes that the term "point" is very broad and merely means "a location, spot, or position" (Defn. No. 2 of "Collins English Dictionary – .

    PNG
    media_image4.png
    506
    451
    media_image4.png
    Greyscale


As to claim 5, Graneto as modified discloses the gown of claim 4, the first tie to wrap around a rear exterior of the gown (capable of wrapping and intended to wrap as shown in Graneto fig 2).



As to claim 7, Graneto as modified discloses the gown of claim 3, the first tie attached to a right side of the gown (Graneto figs 1-3 shows one tie attached to a right side of the gown either at the attachment point on the front of the gown as shown in figs 1 and 3, the knot at the rear of the gown as shown in fig 2, or frictionally along the sides of the gown as shown in figs 1 and 2, and the tie on the right side is considered to be the first tie and the tie on the left side is considered to be the second tie), the second tie attached to a left side of the gown (Graneto figs 1-3 shows one tie attached to a right side of the gown either at the attachment point on the front of the gown as shown in figs 1 and 3, the knot at the rear of the gown as shown in fig 2, or frictionally along the sides of the gown as shown in figs 1 and 2, and the tie on the right side is considered to be the first tie and the tie on the left side is considered to be the second tie).

As to claim 8, Graneto as modified discloses the gown of claim 7, the second tie a mirror image of the first tie (Graneto fig 3).

As to claim 10, Graneto as modified discloses the gown of claim 1, wherein the one or more perforations comprises a plurality of scores separated by lengths of material (Graneto fig 7).


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plurality of scores are each about one inch long, further wherein the lengths of material are each about one half inch long, since discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plurality of scores are each about one inch long, further wherein the lengths of material are each about one half inch long, for the purpose of extending the desired distance to allow a user to rip the gown material at the perforations (see cited reference Graneto, III US 20130318682 A1, pp 0054) or for providing the desired amount of air circulation (e.g., a larger perforation will allow greater air circulation and a smaller perforation will allow less air circulation).
As to claim 12, Graneto as modified discloses the gown of claim 10, wherein the plurality of scores comprises four scores (Graneto fig 7 shows six complete scores and three partial scores, and any four of the nine illustrated scores would be considered the four scores as claimed).
As to claim 13, Graneto as modified does not disclose the plurality of scores are each about three-quarters of an inch long, further wherein the lengths of material are each about one quarter inch long.
See MPEP 2144.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plurality of scores are each about three-quarters of an inch long, further wherein the lengths of material are each about one quarter inch long, for the purpose of extending the desired distance to allow a user to rip the gown material at the perforations (see cited reference Graneto, III US 20130318682 A1, pp 0054) or for providing the desired amount of air circulation (e.g., a larger perforation will allow greater air circulation and a smaller perforation will allow less air circulation).

As to claim 16, Graneto as modified discloses the gown of claim 7, the first tie attached to the right side of the gown at a hip region, the second tie attached to the left side of the gown at another hip region (Graneto figs 1-3, the portions of the gown covered by the ties are in the “region” of the wearer’s hips and are considered to be the hip region and the another hip region; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graneto, III (US D622934 S) in view of Matsushita (US 6378136 B2) as applied to claim 1 above, and further in view of Sonderegger (EP 1362520 A2).
As to claim 9, as best understood, Graneto as modified does not disclose a front portion length of the front portion greater than a rear portion length of the rear portion.
Sonderegger teaches a similar gown (gown, title), including a front portion length of the front portion (19) greater than a rear portion length of the rear portion (18, figs 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the front portion length of Graneto greater than the rear portion length, for the purpose of providing the desired body coverage.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graneto, III (US D622934 S) in view of Matsushita (US 6378136 B2) as applied to claim 1 above, and further in view of Lair (US 20100300459 A1).
As to claim 14, Graneto as modified does not disclose the non-woven fabric layer is white.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the non-woven fabric layer of Graneto as modified to be white in order to achieve the claimed invention, for the purpose of allowing quick identification (Lair pp 0033).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graneto, III (US D622934 S) in view of Matsushita (US 6378136 B2) as applied to claim 1 above, and further in view of Lin et al. (US 20090320177 A1).
As to claim 15, Graneto as modified does not disclose the non-woven fabric layer is yellow.
Lin teaches a similar gown (gown, title), including the non-woven fabric layer (pp 0028) is yellow (pp 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the non-woven fabric layer of Graneto as modified to be yellow, for the purpose of providing a visually perceptible color to indicate a property of the gown, such as the fluid protection level (Lin pp 0039).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graneto, III (US D622934 S) as applied to claim 18 above, and further in view of Jackson (US D351712 S).

As to claim 19, Graneto does not disclose the disposable medical gown of claim 18, the first tie member attached to the body covering portion at a connection point separated by the frontal body covering portion from another connection point where the second tie member is attached to the body covering portion.
Jackson teaches a similar gown (gown, title), including the first tie member attached to the body covering portion at a connection point separated by the frontal body covering portion from another connection point where the second tie member is attached to the body covering portion (figs 3 and 4 show two tie members, one at each lateral side of the gown).
Both Graneto and Jackson are drawn to waist tie members attached at the waist portion that wrap around the wearer’s waist.  The only difference is where on the waist the ties are connected to the body covering portion.  One of ordinary skill would recognize that either attachment area would have the same result, which is ties that can wrap around the wearer’s waist.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the first tie member attached to the body covering portion at a connection point separated by the frontal body covering portion from another connection point where the second tie member is attached to the body covering .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732